Name: 95/125/EC: Commission Decision of 4 April 1995 on the status of France as regards infectious hematopoietic necrosis and viral haemorrhagic septicaemia
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural activity;  regions and regional policy;  health;  fisheries;  technology and technical regulations
 Date Published: 1995-04-14

 Avis juridique important|31995D012595/125/EC: Commission Decision of 4 April 1995 on the status of France as regards infectious hematopoietic necrosis and viral haemorrhagic septicaemia Official Journal L 084 , 14/04/1995 P. 0008 - 0009COMMISSION DECISION of 4 April 1995 on the status of France as regards infectious hematopoietic necrosis and viral haemorrhagic septicaemia (Text with EEA relevance) (95/125/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 5 thereof, Whereas Member States may obtain for one or more continental or coastal zones the status of approved zone free of certain diseases of fish or molluscs; Whereas to this end France has, by letter dated 16 September 1994, submitted to the Commission evidence in support of the granting for infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) the status of approved zone for certain catchment areas located in Brittany and also the national provisions ensuring compliance with the rules on maintenance of approval; Whereas scrutiny of this information allows the status of approved continental or coastal zone to be granted in respect of IHN and VHS for these catchment areas and their coasts; Whereas the provisions of this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The catchment areas listed in the Annex hereto are recognized as approved continental zones in respect of IHN and VHS. 2. The coastal areas belonging to the catchment areas indicated in paragraph 1 and listed in the Annex are recognized as approved coastal zones in respect of IHN and VHS. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 April 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX CATCHMENT AREAS All the water catchment areas in the region of Brittany with the exception of the following water catchment areas: - Vilaine, - Aven, - Ster-Goz, - the downstream part of the catchment area of the Elorn. COASTAL AREAS The entire coast of Brittany with the exception of the following parts: - Rade de Brest, - Anse de Camaret, - the coastal zone between the 'pointe de TrÃ ©vignon` and the mouth of the river LaÃ ¯ta, - the coastal zone between the mouth of the river Tohon up to the border of the department.